DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Continued Examination under 37 CFR 1.114
2.	Claims 1-6, 8-18 and 20 are pending in this application (16/937,031), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 07/01/2022, following the Final Rejection office action dated 04/05/2022, and the Advisory Action dated 06/10/2022.
	Claims 1, 9 and 13 have been amended. 
	Claims 7 and 19 had been previously canceled. 
(Please see pages 2-6 of Claims filed on 06/06/2022)
Applicant's submissions have been entered for consideration in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
4 	Claims 1-3, 5-6, 8-11, 13-15, 17-18, and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Maes (US 2016/0255095 A1; Pub. Date: Sep. 1, 2016; Filed: Oct. 30, 2013; hereinafter Maes), in view of Emeis et al. (US 2018/0088925 A1; Pub. Date: Mar. 29, 2018; Filed: Sep. 27, 2016; hereinafter Emeis), Bernabeu-Auban et al. (US 2010/0107015 A1; Pub. Date: Apr. 29, 2010; Filed: Oct. 24, 2008; hereinafter Bernabeu-Auban), and Aliminati (US 9,906,578 B2; Date of Patent: Feb. 27, 2018; Filed: Nov. 16, 2012; hereinafter Aliminati).

Regarding claim 1, Maes teaches:
(Currently Amended) An information handling system (See, e.g., Maes, Figs. 3A-3B, 4; par. [0038]:  “FIGS. 3A and 3B depict a block diagram of a topology-based management broker (300) along with a designing phase for provisioning, deploying, monitoring, protecting and remediating a cloud service, according to one example of the principles described herein.  The system of FIGS. 3A and 3B support both topologies and blueprints while using the same lifecycle management engine as will be described in more detail below.  This concept may be understood in connection with FIG. 4.”  And, Maes, par. [0106]:  “…an information technology (IT) service management system (ITSM) (316-1) may also be a source of incidents.  An ITSM system (316-1) implements and manages the quality of IT services that meet the needs of the user.  In one example, the ITSM system (316-1) is managed by the user, a service provider, a third party, or combinations thereof, in which a service ticket is opened by one of these groups or individuals.  In another example, the ITSM system (316-1) may automatically enter a service ticket based on the events detected by the monitoring system.…”  Examiner Note (EN):  Maes teaches: a topology-based management broker (300) for provisioning, deploying, monitoring, protecting and remediating a cloud service, where an information technology (IT) service management system (ITSM) (316-1) implements and manages the quality of IT services that meet the needs of the user.) comprising:

at least one processor (See, e.g., Maes, Fig. 3A; par. [0108]:  “The remediation engine (317) executes, via a processor, logic to correct the incidents reported by the event handler (316) and/or ITSM system (316-1).…”  Also see, e.g., Maes, par. [0186]:  “…a number of processors within the devices comprising the topology-based management broker (200) or other programmable data processing apparatus, implement the functions or acts specified in the flowchart and/or block diagram block or blocks. …”   EN:  Maes teaches: a number of processors within the devices comprising the topology-based management broker implement the functions or acts specified.); and

a non-transitory memory coupled to the at least one processor (See, e.g., Maes, par. [0186]:  “…the computer usable program code may be embodied within a computer readable storage medium; the computer readable storage medium being part of the computer program product.  In one example, the computer readable storage medium is a non-transitory computer readable medium.”   EN:  Maes teaches: the computer readable storage medium being part of the computer program product, where the computer readable storage medium is a non-transitory computer readable medium.);
wherein the information handling system is configured to:
provide an administrator with access to a patch management system via a patch service portal that executes within a demilitarized zone (DMZ) of a cloud system (See, e.g., Maes, par. [0057]: “As to a provisioning policy that defines a physical location of the computing device, … the level of security of the location or access to the internet at which the node is located.  Other provisioning policies may also include…whether the node is to be connected to … a demilitarized zone (DMZ) …” (emphasis added) And, Maes, par. [0034]: “…the methods provided by the present systems are executed by a local administrator.  … the design of the cloud service, provisioning of a number of computing devices and associated software within the cloud service, deployment of the designed and provisioned cloud resources and services, management of the cloud resources and services, and combinations thereof may be provided as the service.” (emphasis added) EN:  Maes teaches: the methods provided by the present systems are executed by a local administrator, wherein a provisioning policy defines a physical location of the computing device including whether the node is connected to a demilitarized zone (DMZ), whereby deployment of the designed and provisioned cloud resources and services, are provided as the service.), …;
receive information from a target datacenter regarding a particular item of software executing at the target datacenter (See, e.g., Maes, par. [0058]:  “… the requirements policies may indicate that a node requires particular software or a particular software version associated with it.…”  And, Maes, par. [0061]:  “…the nodes may define what kind of device they are, what versions of software they capable of, or are executing, and what they can do.  …”   EN:  Maes teaches: the requirements policies may indicate that a node requires particular software or a particular software version associated with it, as the nodes may define what kind of device they are, what versions of software they are executing, and what they can do.);

Maes does not appear to explicitly teach:
	the DMZ being configured to provide secure access to portions of the cloud system from outside the cloud system;
based on the received information, determine that an upgrade from an existing version to a new version of the particular item of software is available; and
deploy the upgrade from the patch management system to a selected subset of information handling systems within the target datacenter, such that the selected subset is upgraded to the new version, and such that a non-selected subset of the information handling systems within the target datacenter continues executing the existing version.

However, Emeis (US 2018/0088925 A1), in an analogous art of updating software, teaches:
based on the received information, determine that an upgrade from an existing version to a new version of the particular item of software is available (See, e.g., Emeis, Figs. 2, 3A-3C, 7; par. [0046]:  “…Throughout the life of the application, new versions of the underlying software packages used by the application may be released (e.g., new versions, releases, updates, patches, bug fixes, or any other revisions).  Version manger 233 may facilitate updating the software application, when appropriate, with new versions of its underlying software packages.  For example, when a new version of a software package used by the software application is released, version manager 233 may display a visual indication that an update is available for the software package, determine if the new version of the software package is compatible with the application, prompt a developer regarding whether to update the application with the new version of the software package, and/or inform a system operator that the software package is out-of-date.…”   EN:  Emeis teaches: version manager 233 may display a visual indication that an update is available for the software package, determine if the new version of the software package is compatible with the application, prompt a developer regarding whether to update the application with the new version of the software package.); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Maes’ invention of a topology-based management broker for provisioning, deploying, monitoring, protecting and remediating a cloud service, by incorporating the teachings of Emeis that teaches “based on the received information, determine that an upgrade from an existing version to a new version of the particular item of software is available;” A person having ordinary skill in the art would have been motivated toward such a modification to improve Maes so that:  It may be determined, based on the version information, whether each of the plurality of microservice containers is updated or outdated (See, e.g., Emeis, par [0003]).  Maes and Emeis, are analogous arts directed generally to upgrading software application.

Maes and Emeis combination does not appear to teach:
	the DMZ being configured to provide secure access to portions of the cloud system from outside the cloud system;

deploy the upgrade from the patch management system to a selected subset of information handling systems within the target datacenter, such that the selected subset is upgraded to the new version, and such that a non-selected subset of the information handling systems within the target datacenter continues executing the existing version.

However, Bernabeu-Auban (US 2010/0107015 A1), in an analogous art of updating software, teaches:
deploy the upgrade from the patch management system to a selected subset of information handling systems within the target datacenter, such that the selected subset is upgraded to the new version, and such that a non-selected subset of the information handling systems within the target datacenter continues executing the existing version (See, e.g., Bernabeu-Auban, Fig. 3, par. [0050]:  “…The update domain 330 is a set of nodes that are intentionally induced to become concurrently unavailable in accordance with an update scheme.  By way of example, the updates are driven by requirements of the hosting environment 300 (e.g., updating a version of the operating system software) and may be induced by the curator thereof.  In this instance, the set of nodes 335 become concurrently available upon the implementation of an update, and thus, are grouped as the update domain 330.  Further, taking nodes offline happens independently of the classes of failures.  As such, the abstractions of the fault domains 385 typically include a description of the update domain 330 that are identified in the data center 200 to provide assurances that a least one instance of each role of a service application 350 is actively running. …”  (emphasis added)  And., Bernabeu-Auban, Fig. 3, par. [0055]:  “The deployment process continues in selecting one or more of the update domains 330 for installing the instances 321, 322, 323, 311, 312, 313, and 314 of the roles A, B, and C. Typically, the selected update domains 330 comprise the set of nodes 335.  These steps of placing instances of nodes of the service application 350 may be repeated until the fault correlation constraints 365 are satisfied.  By way of example, a particular embodiment of the deploy specification may include the following steps, in no particular order: recursively selecting the fault domains 305 and 310 and the update domains 330 of the data center 220 that satisfy the fault correlation constraints 365 of the service model 360; installing the instances 321, 322, 323, 311, 312, 313, and 314 of the service application 350 at the selected fault domains 305 and 310 and the selected update domains 330; and deriving from the service model 360 configuration settings for administration to the installed instances.  As discussed above, the nodes of the selected domains typically do not share underlying resources.  Accordingly, the instances are partitioned via the configuration of the data center 200 such that failures, or updates to, certain nodes, will not pull each of the installed instances of the service application 350 offline.”  (emphasis added)  EN:  Bernabeu-Auban teaches: selecting one or more of the update domains 330 [selected subset of information handling systems] for installing the instances 321, 322, 323, 311, 312, 313, and 314 of the roles A, B, and C, wherein, the selected update domains 330 comprise the set of nodes 335, while the abstractions of the fault domains 385 typically include a description of the update domain 330 that are identified in the data center 200 to provide assurances that a least one instance of each role of a service application 350 is actively running [non-selected subset of the information handling systems within the target datacenter continues executing the existing version].).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Maes and Emeis combination for a topology-based management broker for provisioning, deploying, monitoring, protecting and remediating a cloud service, by incorporating the teachings of Bernabeu-Auban that teaches “deploy the upgrade from the patch management system to a selected subset of information handling systems within the target datacenter, such that the selected subset is upgraded to the new version, and such that a non-selected subset of the information handling systems within the target datacenter continues executing the existing version.”   A person having ordinary skill in the art would have been motivated toward such a modification to improve Maes and Emeis to: provide a developer with insight into rules and structures on which the data center is constructed and assurances of a certain level of fault tolerance upon deploying the service application (See, e.g., Bernabeu-Auban, ABSTRACT).  Maes, Emeis, and Bernabeu-Auban are analogous arts directed generally to upgrading software application.

Maes, Emeis, and Bernabeu-Auban combination does not appear to teach
the DMZ being configured to provide secure access to portions of the cloud system from outside the cloud system;

However, Aliminati (US 9906578 B2), in an analogous art of updating software, teaches:
the DMZ being configured to provide secure access to portions of the cloud system from outside the cloud system (See, e.g., Aliminati, FIG. 2; col. 7 line 63 – col. 8 line 67: “As further shown in FIG. 2, in accordance with an embodiment, nodes in the web tier are located in a demilitarized zone (DMZ) public zone. In the example illustrated, two nodes WEBHOST1 and WEBHOST2 run Oracle HTTP Server, which can be configured with WebGate to allow requests to be proxied from Oracle HTTP Server to WebLogic Server, and optionally perform operations such as user authentication. 
…
As further shown in FIG. 2, in accordance with an embodiment, nodes in the application tier are located in a DMZ secure zone. …
…Since these internal URLs and their communications are provided within a DMZ secure zone of the data center, they can be secured without a need for SSL, which provides performance benefits. The applications can also be accessed by users via virtual hosts and external URLs, which can utilize SSL. Different portions or aspects of the functionality can be made available to Intranet-based users, and/or to Internet-based users, depending on the particular requirements of each application, and the particular needs of the enterprise. Those URLs used within the data center are not exposed or accessible outside of the data center to those Intranet or Internet-based customers. …” (emphasis added) EN:  Aliminati teaches: nodes in the web tier are located in a demilitarized zone (DMZ) public zone configured with WebGate to allow requests to be proxied from Oracle HTTP Server to WebLogic Server, while nodes in the application tier are located in a DMZ secure zone, whereby different portions or aspects of the functionality can be made available to Intranet-based users, and/or to Internet-based users, depending on the particular requirements of each application, and the particular needs of the enterprise.);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Maes, Emeis, and Bernabeu-Auban combination for a topology-based management broker for provisioning, deploying, monitoring, protecting and remediating a cloud service, by incorporating the teachings of Aliminati that teaches:  a DMZ secure zone wherein different portions or aspects of the functionality can be made available to Intranet-based users, and/or to Internet-based users, depending on the particular requirements of each application, and the particular needs of the enterprise.   A person having ordinary skill in the art would have been motivated toward such a modification to improve Maes, Emeis, and Bernabeu-Auban: for security, performance and simplicity. (See, e.g., Aliminati, SUMMARY).  Maes, Emeis, Bernabeu-Auban, and Aliminati are analogous arts directed generally to upgrading software application.

Regarding claim 2, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Original) The information handling system of claim 1 (please see claim 1 rejection),
Maes does not appear to explicitly teach
wherein the particular item of software is a microservice.

However, Emeis (US 2018/0088925 A1), in the analogous art of updating software, additionally teaches:
wherein the particular item of software is a microservice (See, e.g., Emeis, Fig. 4B, par. [0074]:  “…in FIG. 4B, microservices application 410B includes a variety of microservices 415 to implement the web logic, business logic, and data storage logic.  For example, the web logic is implemented using various microservices 415-1 responsible for incoming connections, authentication, the user interface, and web content delivery. …”   EN:  Emeis teaches: microservices application 410B includes a variety of microservices 415 to implement the web logic, business logic, and data storage logic.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Maes, Emeis, Bernabeu-Auban, and Aliminati combination for a topology-based management broker for provisioning, deploying, monitoring, protecting and remediating a cloud service, by further incorporating the additional teachings of Emeis that teaches “wherein the particular item of software is a microservice.”  A person having ordinary skill in the art would have been motivated toward such a modification to improve the invention of Maes, Emeis, Bernabeu-Auban, and Aliminati combination so that:  It may be determined, based on the version information, whether each of the plurality of microservice containers is updated or outdated (See, e.g., Emeis, par [0003]).  Maes, Emeis, Bernabeu-Auban, and Aliminati, are analogous arts directed generally to upgrading software application.


Regarding claim 3, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Original) The information handling system of claim 2 (please see claim 2 rejection),
Maes does not appear to explicitly teach
wherein the upgrade comprises a replacement of the microservice.

However, Emeis (US 2018/0088925 A1), in the analogous art of updating software, additionally teaches:
wherein the upgrade comprises a replacement of the microservice (See, e.g., Emeis, Fig. 7, par. [0095]: “The flowchart may then proceed to block 708 to display graphical indications of the microservice containers that are updated. …”   EN:  Emeis teaches: display graphical indications of the microservice containers that are updated.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Maes, Emeis, Bernabeu-Auban, and Aliminati combination, by further incorporating the additional teachings of Emeis that teaches “wherein the upgrade comprises a replacement of the microservice.” A person having ordinary skill in the art would have been motivated toward such a modification to further improve the invention of Maes, Emeis, Bernabeu-Auban, and Aliminati combination so that:  It may be determined, based on the version information, whether each of the plurality of microservice containers is updated or outdated (See, e.g., Emeis, par [0003]).  Maes, Emeis, Bernabeu-Auban, and Aliminati, are analogous arts directed generally to upgrading software application.


Regarding claim 5, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Original) The information handling system of claim 1 (please see claim 1 rejection), 
wherein the existing version and the new version comprise a common interface, such that the selected subset and the non-selected subset are configured to interoperate with one another (See, e.g., Maes, Figs. 3A-3B; par. [0043]:  “…the subsystems of FIGS. 3A and 3B work under a common stack and work together within the topology-based management broker (200) as a single computing system with common use of topologies, realized topologies, and policies to support all use cases of constructing topologies and supporting multiple providers' associated technologies. Thus, in one example, the present systems and methods reconcile the differing models, templates, and blueprints used respectively by CDA and CSA by utilizing, on the same stack, designed topologies (preferably architecture derived) of a cloud service, a number of policies, and a number of LCMAs associated with the topology nodes/subsets/full.”   EN:  Maes teaches: the subsystems of FIGS. 3A and 3B work under a common stack and work together within the topology-based management broker (200) as a single computing system with common use of topologies, realized topologies, and policies to support all use cases of constructing topologies and supporting multiple providers' associated technologies, which makes the above claim feature “the selected subset and the non-selected subset are configured to interoperate with one another” obvious.).

Regarding claim 6, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Previously Presented) The information handling system of claim 1 (please see claim 1 rejection),  
further configured to receive the upgrade from the administrator via the patch service portal (See, e.g., Maes, par. [0034]: “the methods provided by the present systems are executed by a local administrator.  … the design of the cloud service, provisioning of a number of computing devices and associated software within the cloud service, deployment of the designed and provisioned cloud resources and services, management of the cloud resources and services, and combinations thereof may be provided as the service.”   EN:  Maes teaches: the methods provided by the present systems are executed by a local administrator, whereby deployment of the designed and provisioned cloud resources and services, are provided as the service.).

7. (Canceled)

Regarding claim 8, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Original) The information handling system of claim 1 (please see claim 1 rejection), wherein, in response to a detected problem with the new version, the information handling system is configured to roll back the upgrade on the selected subset (See, e.g., Maes, par. [0176]:  “…the consumer may have realized that an implemented policy (303) or LCMA (304) has unexpectedly affected the cloud services provided to consumer's users.  In this case, the consumer may review, via, for example, the self-service portal (309), all previous or previous versions of the consumer's realized topologies (314).  In so doing, the consumer may rollback to a previous version of the instantiated service (312).”   EN:  Maes teaches: the consumer may have realized that an implemented policy has unexpectedly affected the cloud services provided to consumer's users, and the consumer may rollback to a previous version of the instantiated service.).


Claims 9 and 11:
Method Claims 9 and 11 are basically similar to rejected system Claims 1 and 2, respectively.  
As such, Claims 9 and 11 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Maes, Emeis, Bernabeu-Auban, and Aliminati combinations, for similar rationale.


Regarding claim 10, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Previously Presented) The method of claim 9 (please see claim 9 rejection), further comprising: in response to an instruction from the administrator (See, e.g., Maes, par. [0034]:  “the methods provided by the present systems are executed by a local administrator.  … the design of the cloud service, provisioning of a number of computing devices and associated software within the cloud service, deployment of the designed and provisioned cloud resources and services, management of the cloud resources and services, and combinations thereof may be provided as the service.”   EN:  Maes teaches: the methods provided by the present systems are executed by a local administrator, whereby deployment of the designed and provisioned cloud resources and services, are provided as the service.), subsequently deploying the upgrade from the patch management system to the non-selected subset (See, e.g., Maes, par. [0178]:  “If, in the example where topologies were based on node types with models that describe how to perform the lifecycle management operation, then a similar process may be followed with lifecycle management (LCM) topologies (302) built with the same models and hence lifecycle management operations associated to nodes (302-1, 302-2, 302-3, 302-4, 302-5, 302-6, 302-7) in a realized topologies (314) are similarly present albeit implicit.  The same process can be used.”   EN:  Maes teaches: a similar process may be followed with lifecycle management (LCM) topologies (302) built with the same models, and the same process can be used.).

Claim 13-15, 17-18 and 20:
Medium Claims 13-15, 17-18 and 20 are basically similar to rejected system Claims 1-3, 5-6 and 8, respectively.  
As such, Claims 13-15, 17-18 and 20 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Maes, Emeis, Bernabeu-Auban, and Aliminati combinations, for similar rationale.

19. (Canceled)

5 	Claims 4, 12, and 16 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Maes (US 2016/0255095 A1), Emeis (US 2018/0088925 A1), and Bernabeu-Auban (US 2010/0107015 A1), Aliminati (US 9,906,578 B2), further in view of SELVARAJ (US 2019/0012211 A1; Pub. Date: Jan. 10, 2019; Filed: Aug. 18, 2017; hereinafter SELVARAJ).

Regarding claim 4, Maes, Emeis, Bernabeu-Auban, and Aliminati teaches: 
(Original) The information handling system of claim 1 (please see claim 1 rejection),
Maes, Emeis, Bernabeu-Auban, and Aliminati combination does not appear to teach
wherein the target datacenter comprises a hyper-converged infrastructure (HCI) cluster.
However, SELVARAJ (US 2019/0012211 A1), in an analogous art of updating software, teaches:
wherein the target datacenter comprises a hyper-converged infrastructure (HCI) cluster (See, e.g., SELVARAJ, Fig. 1; par. [0018]:  “…Where the rack 103 is part of a hyper-converged infrastructure, each of the hosts 118 can include hardware that provides compute, memory, storage, and network resources. …”   EN:  SELVARAJ teaches: Where the rack 103 is part of a hyper-converged infrastructure, each of the hosts 118 can include hardware that provides compute, memory, storage, and network resources).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Maes, Emeis, Bernabeu-Auban, and Aliminati combination for a topology-based management broker for provisioning, deploying, monitoring, protecting and remediating a cloud service, by incorporating the teachings of SELVARAJ that teaches “wherein the target datacenter comprises a hyper-converged infrastructure”   A person having ordinary skill in the art would have been motivated toward such a modification to improve Maes, Emeis, Bernabeu-Auban, and Aliminati combination because:  A hyper-converged infrastructure can provide an enterprise with modular and expandable compute, memory, storage, and network resources. (See, e.g., SELVARAJ, par [0002]).  Maes, Emeis, Bernabeu-Auban, Aliminati, and SELVARAJ are analogous arts directed generally to upgrading software application.

Claim 12 and 16:
Claims 12 and 16, which depend on rejected Claims 9 and 13, respectively, recite additional features similar to those recited by Claim 4, rejected hereinabove under AIA  35 U.S.C. 103, as being un-patentable by Maes, Emeis, Bernabeu-Auban, and Aliminati, further in view of SELVARAJ.  
As such, Claims 12 and 16 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Maes, Emeis, Bernabeu-Auban, and Aliminati, further in view of SELVARAJ, for similar rationale.


			Response to Arguments
6	The Applicant Arguments/Remarks filed on 06/06/2022 under 37 CFR 1.114 have been fully considered by Examiner but they are not persuasive to overcome the rejections as they are either ineffective or moot in view of the new grounds of rejections used in this office action as necessitated by Applicant’s amendments.

Conclusion
7.	Claims 1-6, 8-18 and 20 are rejected.
	Claims 7 and 19 were canceled.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					July 16, 2022
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191